Citation Nr: 1144161	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 27, 1993, for the award of service connection for nodulo-cystic scarring acne and the assignment of a 50 percent disability rating.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2000 rating decision, the RO granted service connection for nodulo-cystic scarring acne and assigned an initial 10 percent rating effective September 27, 1993.  Then, in a November 2003 rating decision, the RO increased the rating for the disability to 50 percent effective September 27, 1993.  Thus, the Board has characterized the issue as stated on the title page.

In January 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

On several VA Forms 9, the Veteran indicated that he wanted a Board hearing at the Central Office in Washington, DC.  On one VA Form 9, he indicated a desire for a Board hearing at the RO (Travel Board hearing); however, on two subsequent VA Forms 9, including the one received following the issuance of the statement of the case (SOC), he maintained his desire for a Central Office hearing.  However, in an April 2007 statement, he withdrew his request for a Board hearing in Washington, DC.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In a December 2005 statement, the Veteran raised a claim of clear and unmistakable error (CUE) in a 1974 decision that failed to grant service connection for chloracne.  In an October 1974 rating decision, the RO denied service connection for a skin condition.  Thus, the Veteran is asserting CUE in the October 1974 rating decision that denied service connection for a skin condition.  As will be discussed below, the Board will take jurisdiction over this issue.  

On another matter, in a September 2010 statement, the Veteran cited a February 1972 rating decision that denied service connection for a skin condition, but he made no specific assertions.  If he wishes to file a claim of CUE in that decision, then he should so inform the RO, which should take appropriate action.  Similarly, a few of the Veteran's statements, including those made during the January 2007 DRO hearing, suggest disagreement with the effective date of the 60 percent rating for his skin disorder assigned in the November 2003 rating decision.  If he wishes to file a claim for an earlier effective date for the assignment of the 60 percent rating, then he should so inform the RO, which should take appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the raised claim of CUE in the October 1974 rating decision that denied service connection for a skin condition is inextricably intertwined with the claim for an earlier effective date on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the raised claim must be adjudicated by the Agency of Original Jurisdiction (AOJ) prior to an appellate decision on the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim of CUE in the October 1974 rating decision that denied service connection for a skin condition, taking into consideration the contentions set forth in the December 2005 statement. 

2.  If the CUE claim is denied, provide the Veteran with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran a statement of the case with citation to and discussion of all applicable law and regulations.  If the Veteran thereafter files a timely substantive appeal, certify the issue for appellate review. 

3.  After completion of the above, readjudicate the claim for an effective date earlier than September 27, 1993, for the award of service connection for nodulo-cystic scarring acne and the assignment of a 50 percent disability rating.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

